PROSPECTUS SUPPLEMENT (To Prospectus dated November 28, 2006) Up to 15,000,000 Class A Common Shares of Beneficial Interest We have entered into a sales agreement with Cantor Fitzgerald & Co. relating to the Class A common shares of beneficial interest, or our common shares, being offered by this prospectus supplement and the accompanying prospectus.In accordance with the terms of the sales agreement, we may offer and sell up to 15,000,000 common shares from time to time through Cantor Fitzgerald & Co., as our agent for the offer and sale of these common shares. Our common shares are listed on the New York Stock Exchange under the symbol “HT.” The last reported sale price of our common shares on the New York Stock Exchange on June 11, 2009 was $2.99 per share. Sales of our common shares, if any, under this prospectus supplement and the accompanying prospectus may be made in negotiated transactions or transactions that are deemed to be “at the market offerings” as defined in Rule415 under the Securities Act of 1933, as amended, or the Securities Act, including sales made directly on the New York Stock Exchange or sales made to or through a market maker other than on an exchange. Cantor Fitzgerald & Co. will be entitled to compensation equal to 2.75% of the gross sales price per share for any common shares sold under the sales agreement. In connection with the sale of the common shares on our behalf, Cantor Fitzgerald & Co. may be deemed to be an “underwriter” within the meaning of the Securities
